Citation Nr: 1234829	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  08-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1965 to June 1975 and in the United States Army from May 2005 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  In pertinent part of that rating decision, the RO awarded entitlement to service connection for bilateral sensorineural hearing loss and assigned a noncompensable evaluation, effective from July 27, 2007.  The Veteran appealed the initial assigned noncompensable evaluation.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the RO has initiated the adjudication process for the Veteran's claims for entitlement to an increased evaluation for service-connected ischemic heart disease and entitlement to special monthly compensation for loss of use of creative organs.  These matters have not yet been fully addressed by the RO, and they are not currently on appeal.  


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss has not been manifested by findings more severe than a pure-tone average of 25 decibels with 96 percent speech discrimination (Level I) in the right ear, and a pure-tone average of 34 decibels with 92 percent speech discrimination (Level I) in the left ear.






CONCLUSION OF LAW

The criteria for a compensable disability rating have not been met for the Veteran's bilateral sensorineural bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With respect to the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral sensorineural hearing loss, the Board notes that no additional discussion of the duty to notify is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with audiology examinations in October 2007, October 2009 and April 2012, in which the examiners identified the nature and severity of the Veteran's disabilities, and the examiners reported the audiogram results.  The April 2012 examination report also contain notation on the functional affect of the Veteran's bilateral sensorineural hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

The Board acknowledges the Veteran's arguments regarding the validity of using of sound booth and male voice during speech recognition testing when measuring the severity of his hearing impairment.  See November 2008 VA Form-9, substantive appeal.  The Veteran argues that such testing measure does not accurately reflect his hearing loss disability, since he has greater difficulty understanding high-pitched female or children's voices in areas where there is background noises.   VA regulations clearly states that an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Maryland CNC uses a recorded male voice for measuring word recognition scores.  VA's hearing examination worksheet also provides that a controlled speech discrimination test (specifically, the Maryland CNC recording) and a pure tone audiometry test in a sound isolated booth that meets International Society of Audiology standards (ANSI S3.1. 1991) for ambient noise.  

The Board acknowledges the Veteran's arguments; however, the VA regulations that govern the evaluation of hearing loss disability requires use of the Maryland CNC test which utilizes lower pitched males voices and sound booths.  38 C.F.R. § 4.85(a).  The Board must abide by these regulations and does not have the authority to modify it or order testing that contradicts the governing regulations.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

The Veteran claims entitlement to a compensable disability rating for his bilateral hearing loss.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b).  

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affects on the Veteran's occupational function and daily activities.   See Martinak, 21 Vet. App. at 454-55.

The Veteran asserts that his hearing disability is more severe than the criteria associated with a noncompensable evaluation.  The Veteran reports that he has difficulty hearing people, especially female and children's voices, when there is background noise; he has difficulty hearing  people speak over a loud speaker in public places; and he has to turn the television up very loud to understand what is being said.  

The Veteran's hearing impairment has been evaluated three times by VA during the pendency of this appeal.  At the time of an October 2007 VA Audiology Examination, the report reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 0, 0, 15, 25, and 45 decibels in the right ear; and 5, 5, 25, 30, and 50 decibels in the left ear.  Pure-tone threshold averages were 21 in the right ear and 28 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 96 percent in the right ear and 100 percent in the left ear.  The Veteran was diagnosed with mild to moderate bilateral sensorineural hearing loss.  

The report of an October 2009 VA Audiology Examination reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 5, 5, 20, 30, and 45 decibels in the right ear; and 5, 10, 25, 35, and 55 decibels in the left ear.  Pure-tone threshold averages were 25 in the right ear and 31.25 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 100 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with mild to moderate bilateral sensorineural hearing loss.  

The Veteran's hearing impairment was most recently evaluated in April 2012.  At the time of that examination, the report reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 5, 5, 15, 30, and 50 decibels in the right ear; and 0, 10, 25, 40, and 60 decibels in the left ear.  Pure-tone threshold averages were 25 in the right ear and 34 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 96 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The April 2012 VA examiner noted that the Veteran reported that his hearing impairment did affect his daily activities, to include his ability to work, because he has difficulty hearing people when there is background noise and he feels that he receives limited benefits from the use of hearing aids.  The Veteran also reported that his hearing impairments makes him feel left out at family functions and he needs to play the TV louder than his wife prefers, because he cannot understand what others are saying.     

The Board finds that the Veteran does not have an exceptional pattern of hearing impairment.  He has neither puretone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, nor 4000 Hz levels, nor a puretone threshold at 1000 Hz of 30 decibels or less coupled with a puretone threshold at 2000 Hz of 70 decibels or more.   See 38 C.F.R. § 4.86.  As such, Table VI will be used to determine the severity of the Veteran's hearing impairment.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, the April 2012 VA examination shows the more severe hearing disability findings.  Based on the findings from that examination, his right ear qualified as Level I (puretone threshold average of 25 decibels, speech recognition score of 96 percent), and his left ear qualified as Level I (puretone threshold average of 34 decibels, speech recognition score of 92 percent).

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for a compensable evaluation, as the evaluation indicated at the intersection of the column for Roman numeral I for both ears is zero percent.  There is no objective evidence that he meets the criteria for a compensable rating.  Although the Veteran asserts that his hearing is more severe than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  


As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the Board must consider the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  As noted on the April 2012 VA Audiology Examination report, the Veteran had difficulty understanding high-pitch voices or speech by females and children when there was background noise.  The Veteran is competent to report his hearing symptoms, such as difficulty hearing high-pitched voices.  While his complaints are competent evidence, they have been considered in evaluating the bilateral hearing loss at issue; however, VA audiometry evaluations have not shown the severity required for a higher schedular rating, as discussed above.  Rather, none of the VA Audiology Examination reports reflects recognition score worse than 92 percent.  

The current noncompensable evaluation is reflected by the most recent medical evidence on record, and other than his concerns about the testing required by VA regulations to measure the severity of his hearing loss disability, the Veteran has not asserted and there is no indication that the findings from the April 2012 VA examination report are inadequate.  Therefore, the Board finds that the Veteran's claim for a compensable evaluation cannot be granted.

The Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the Veteran's symptomatology has worsened to a level that warrants a compensable rating at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The record reflects that the manifestation of the disability, bilateral hearing impairment, is that specifically contemplated by the schedular criteria.  The audiological results noted above are not severe enough to cause marked interference with employment beyond that contemplated by the schedule for rating disabilities.  Additionally, this disability has not necessitated frequent periods of hospitalization.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral sensorineural hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


